Case 9:18-cv-80176-BB Document 190 Entered on FLSD Docket 05/13/2019 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative          CASE NO.: 9:18-cv-80176-BB/BR
   of the Estate of David Kleiman, and W&K Info
   Defense Research, LLC

          Plaintiffs,

   v.

   CRAIG WRIGHT

          Defendant.

                                PLAINTIFFS’ MOTION TO SEAL
         Plaintiffs are filing a Sur-reply to Defendant’s Motion for Judgment on the Pleadings (the

  “Sur-reply”). The Sur-reply attaches three documents (Ex. 1, Ex. 3, and Ex. 6) that Craig produced

  in discovery and that he marked as “Confidential” pursuant to paragraph 3 of the Stipulated

  Confidentiality Order. (ECF No. [105-1].) While Plaintiffs do not believe the Sur-reply should be

  sealed in its entirety, pursuant to paragraph 11 of the Stipulated Confidentiality Order, Plaintiffs

  must nonetheless move to file their Motion under seal, note their disagreement in this filing, and

  let Defendant attempt to support his designation. 1

         Accordingly, Plaintiffs make this motion to seal to comply with the Stipulated Confidential

  Order and the Local Rules of this Court, but believe their Motion should ultimately be unsealed.




  1“Ifthe Filing Party does not agree with the confidential designation, the Filing Party must still
  comply with Local Rule 5.4(b) and file a motion to seal referencing this confidentiality order,
  however, the Filing Party may note its disagreement with the confidential designation in that
  motion. The designating party may then respond to the motion to seal supporting its designation,
  to which the Filing Party may reply.” (Id. at 4.)
Case 9:18-cv-80176-BB Document 190 Entered on FLSD Docket 05/13/2019 Page 2 of 2



   Dated: May 13, 2019                    Respectfully submitted,

                                          s/ Velvel (Devin) Freedman
                                          Velvel (Devin) Freedman, Esq.
                                          Florida Bar No. 99762
                                          BOIES SCHILLER FLEXNER LLP
                                          100 SE Second Street, Suite 2800
                                          Miami, Florida 33131
                                          Telephone: (305) 539-8400
                                          Facsimile: (305) 539-1307
                                          vfreedman@bsfllp.com
                                          szack@bsfllp.com

                                          Kyle W. Roche, Esq.
                                          Admitted Pro Hac Vice
                                          BOIES SCHILLER FLEXNER LLP
                                          333 Main Street
                                          Armonk, NY10504
                                          Telephone: (914) 749-8200
                                          Facsimile: (914) 749-8300
                                          kroche@bsfllp.com

                                          Counsel to Plaintiffs Ira Kleiman as Personal
                                          Representative of the Estate of David Kleiman and
                                          W&K Info Defense Research, LLC.

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 13, 2019, a true and correct copy of the foregoing was
  filed with CM/ECF, which caused a copy to be served on all counsel of record.


                                                    /s/ Velvel (Devin) Freedman
                                                    Velvel (Devin) Freedman




                                                2
